DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 04/17/2019. Claims 1-20 are pending in the case. Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: predicting… use of a particular ontology by the semantic reasoner.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): by the device and using the machine learning model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): obtaining, by a device in a network, data indicative of a sequence of ontologies used by a semantic reasoner during its execution; and prefetching, by the device, the particular ontology from another device via the network, prior to the semantic reasoner completing an execution sequence that requires the particular ontology.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): training, by the device, a machine learning model to predict use of an ontology by the semantic reasoner, based on the data indicative of the sequence of ontologies used by the semantic reasoner.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): by the device and using the machine learning model.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): obtaining, by a device in a network, data indicative of a sequence of ontologies used by a semantic reasoner during its execution; and prefetching, by the device, the particular ontology from another device via the network, prior to the semantic reasoner completing an execution sequence that requires the particular ontology. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): training, by the device, a machine learning model to predict use of an ontology by the semantic reasoner, based on the data indicative of the sequence of ontologies used by the semantic reasoner.
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the semantic reasoner is configured to determine a root cause of an issue in the network.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the semantic reasoner is configured to determine a root cause of an issue in the network.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the other device is part of a cloud service.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the other device is part of a cloud service.

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): using the prefetched ontology to complete the execution sequence.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): using the prefetched ontology to complete the execution sequence. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: training the machine learning model to predict use of an ontology by the semantic reasoner comprises: forming an execution dependency graph for the semantic reasoner, based on the obtained data indicative of the sequence of ontologies used by of the semantic reasoner, wherein each vertex of the execution dependency graph represents an ontology.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: training the machine learning model to predict use of an ontology by the semantic reasoner further comprises: assigning probabilities to directed edges between vertices of the execution dependency graph, each assigned probability representing a probability of the semantic reasoner transitioning from one ontology to another.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: training the machine learning model to predict use of an ontology by the semantic reasoner further comprises: marking edges of the execution dependency graph to indicate whether use of one ontology by the semantic reasoner is dependent on the semantic reasoner using another ontology.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the machine learning model is a perceptron-based model.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the machine learning model is a perceptron-based model.

The remaining claims 9-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-8 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Allowable Subject Matter over the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach, make obvious, or suggest the claim limitations of independent claims 1, 9, and 17, as summarized below.
Liang et al. (Liang, Bangyong, Jie Tang, Juanzi Li, and Kehong Wang. "Semantic similarity based ontology cache." In Asia-Pacific Web Conference, pp. 250-262. Springer, Berlin, Heidelberg, 2006), teaches ontology caching. The ontology caching is performed by using machine learning methods. When an object is requested, similar objects are viewed as candidates. A classification model is then used to predict whether each of these candidates should be cached or not. Features in classification models are defined.
Salem et al. (U.S. Pat. App. Pub. No. 2016/0292574), teaches a sequential data acquisition method for a semantic reasoner. The sequential data acquisition method involves constructing a dependency chain for a plurality of rules stored in a knowledge base (KB), the dependency chain identifying whether and how each rule of the plurality of rules depends on other rules of the plurality of rules. A base network ontology is used which provides a formal structural framework for organizing knowledge related to the network as a hierarchy of inter-related concepts.
In contrast, in the disclosed invention, as recited in independent claims 1, 9, and 17, requires that data indicative of a sequence of ontologies used by a semantic reasoner during its execution is obtained and then used as a basis to train a machine learning model to predict use of an ontology by the semantic reasoner. Salam does not obtain data indicative a sequence of ontologies used by a semantic reasoner during its execution, and Liang caches ontologies based on semantic similarity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Primary Examiner, Art Unit 2123